Buchanan, J.,
delivered the opinion of the court.
This is a suit by a judgment creditor to subject certain land in the bill and proceedings mentioned to the payment of his judgment, which, with its interest and costs at law, is less than $500.
The decree appealed from held that the land was liable in the hands of the appellant, the present owner of the land, although she is not the judgment debtor.
The appellant’s contention is that the matter in controversy is not the amount or validity of the judgment, but the right to subject the land to its payment, and therefore the real controversy is as to the ownership or the title to the property. Whatever may be the merits of this contention as an original proposition, it is unnecessary to consider, as this court has held by repeated decisions that the pecuniary demand asserted is, in such a case, the matter in controversy, and not the “title or boundary of land,” and where the defendant is appellant, as in this case, the test of jurisdiction is the sum decree against him, or declared to be a lien upon the land. Fink v. Denny, 75 Va. 663; Hawkins v. Gresham, 85 Va. 34; Cooke v. Bondurant, 85 Va. 47; Smith and Wife v. Rosenheim, 79 Va. 540; Pattison v. McKinney, 88 Va. 748.
It follows from what has been said that the appeal must be dismissed as improvidently awarded.

Appecd dismissed.